                 Case 19-61606-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:50:54                                         Desc Main
                                                                       Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name Americore Health Enterprises, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amy                                                                                    Disputed                                                                                  $0.00
 Jackson-Bollinger
 C/O Ronald E.
 Johnson Jr., Sarah
 N. Emer
 Hendy Johnson
 Vaugh Emergy, PSC
 909 Wright's
 Summit Parkway,
 #210
 Covington, KY
 41011
 APP Group                                                                              Disputed                                                                                  $0.00
 International, LLC
 85 Broad Street,
 75th Floor
 New York, NY 10004
 Eys Cash, LLC                                                                                                                                                                    $0.00
 1130 Bedford
 Avenue
 North Miami Beach,
 FL 33160
 HOP Capital                                                                            Disputed                       Unknown                         $0.00               Unknown
 323 Sunny Island
 Blvd.
 #501
 Sunny Isles Beach,
 FL 33160
 Jones Day                                                                                                                                                                $40,927.00
 C/O Chris Anderson
 77 West Wacker
 Drive
 Chicago, IL 60601




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61606-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:50:54                                         Desc Main
                                                                       Document      Page 2 of 2

 Debtor    Americore Health Enterprises, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Melissa North                                                                          Disputed                                                                                  $0.00
 C/O Ronald
 Johnson, Jr., Sarah
 Emery
 Emery Hendy
 Johnson Vaughn
 Emery, PSC
 909 Wright's
 Summit Parkway,
 #210
 Covington, KY
 41011
 Pamela Johnson                                                                         Disputed                                                                                  $0.00
 C/O Ronald
 Johnson, Jr., Sarah
 Emery
 Emery Hendy
 Johnson Vaugh
 Emery, PSC
 909 Wright's
 Summit Parkway,
 #210
 Covington, KY
 41011
 The Third Friday                                                                       Disputed                       Unknown                         $0.00               Unknown
 Total Return Fund,
 L.P.
 C/O Michael E.
 Lewitt
 85 N. Congress
 Avenue
 Delray Beach, FL
 33445




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
